Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/29/2021 has been entered.

Status of claims
Claim 1 has been amended; claims 1-13 remain for examination, wherein claims 1, 10, and 12 are independent claims.

Previous Rejections/Objections
Previous rejection of claims 1-3 and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al  (US-PG-pub, 2014/0287263 A1, thereafter PG’263) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 10/29/2021.

Previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over PG’263 in view of Imai et al (US-PG-Pub 2014/0212686 A1, thereafter PG’686) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 10/29/2021.
 In view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is added as following:

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant Claim 2 depends on claim 1. It is noted that the claimed limitation: “greater than 2vol% polygonal ferrite” has no proper up limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over Kawata et al  (US-PG-pub, 2014/0205855 A1, thereafter PG’855).
Regarding claims 1-4 and 8-9, PG’855 teaches a galvanized high-strength steel sheet (Title, claims, and abstract of PG’855), which reads on the metal coated steel sheet as recited in the instant claims 1-4 and the claimed limitations as recited in the instant claims 8-9. The comparison of the composition ranges, phase ranges, and properties between the alloy #P in table 1 of PG’855 and those of the instant claims 1-4 is listed in the following table. PG’855 teaches the ratio of the Mn content in retained austenite over average Mn is greater than 

Element
From instant Claim 1 (in mass.%)
PG’855 #P in table I (in mass%)
within range
(in mass%)
C
0.03-0.70
0.209
0.209

0.25-2.50
1.39
1.39
Mn
1.00-5.00
1.40
1.40
P
0.100 or less
0.019
0.019
S
0.010 or less
0.0026
0.0026
Al (sol.)
0.001-2.500
0.022
0.022
N
0.020 or less
0.0011
0.0011
Ti
0-0.300
0.012
0.012
Nb
0-0.300
0.014
0.014
V
0-0.300
Trace amount
Trace amount
Cr
0-2.000
Trace amount
Trace amount
Mo
0-2.000
Trace amount
Trace amount
B
0-0.0200
0.0031
0.0031
Cu
0-2.000
Trace amount
Trace amount
Ni
0-2.000
Trace amount
Trace amount
Ca
0-0.0100
Trace amount
Trace amount
Mg
0-0.0100
Trace amount
Trace amount
REM
0-0.1000
Trace amount
Trace amount
Bi
0-0.0500
Trace amount
Trace amount
Fe
Balance + impurities
Balance +impurities
Balance +impurities
C in the retained austenite
0.85 or more
Inherent
1.2 or less (par.[0004])
Inherent or overlapping:
0.85-1.2
Retained austenite (vol%)
5.0 or more 
5 (#72 in table 14 of PG’855)
5
Tempered martensite (Vol.%)
5.0 or more 
37 (#72 in table 14 of PG’855)
37
Polygonal Ferrite (vol)
35 or less
34 (#72 in table 14 of PG’855)
34


(Table 18 of PG’855)
YS: 1010 MPa
TS: 1355 MPa
Total EI: 16
: 50

TS x UEI (MPa.%)
10000
>21680
>21680
TS x LEI (MPa.%)
5000
21680
21680
YR (YS/TS)
0.72
075
075

From claim 2


Polygonal ferrite (vol.%)
2.0 or more
34 (#72 in table 14 of PG’855)
34
/[Mn]
1.10 or more
1.1 or more
1.1 or more

From claim 3


Optional adding at least one
Ti: 0.001-0.300;
Nb: 0.001-0.300;
V: 0.001-0.300
Ti: 0.012;
Nb: 0.014
Ti: 0.012;
Nb: 0.014

From claim 4


Optional adding at least one
Cr: 0.001-2.000;
Mo: 0.001-2.000;
B: 0.0001-0.02
B: 0.0031 
B: 0.0031


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over PG’855.
Regarding claims 5-6, the alloy #P in table 1 of PG’855 does not specify including additional alloy elements in the alloy as recited in the instant claims. However, PG’855 specify optional adding additional alloy elements for improving the formability of the steel (par.[0081]-[0085] and [0091]-[0092] of PG’855) as shown in the following table. It is noted that all of 

From claim 5 (mass%)
From PG’855 (mass%)
overlapping
Optional adding at least one
Cu: 0.001-2.000;
Ni: 0.001-2.000
Cu: 0.001-2.000;
Ni: 0.001-2.000
Cu: 0.001-2.000;
Ni: 0.001-2.000

From claim 6


Optional adding at least one
Ca: 0.0001-0.01;
Mg: 0.0001-0.01;
REM: 0.0001-0.01
Ca: 0.0001-0.500;
Mg: 0.0001-0.500;
REM: 0.0001-0.500
Ca: 0.0001-0.01;
Mg: 0.0001-0.01;
REM: 0.0001-0.01


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PG’855 in view of Imai et al (US-PG-Pub 2014/0212686 A1, thereafter PG’686).
Regarding claim 7, the alloy #P in table 1 of PG’855 does not specify adding 0.0001-0.0500 mass% Bi in the alloy as recited in the instant claim. PG’686 specify a hot-dip galvanized steel sheet has a tensile strength of 750 MPa or higher (Abstract and claims of PG’686). PG’686 disclosed all of essential alloy composition ranges including C, Si, Mn, P, S, Al, and Fe (table 1, claims, and par.[0071]-[0085] of PG’686) prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add proper amount of Bi in the alloy as demonstrated by PG’686 in the alloy of PG’855 in the alloy in order to improve the stretch flange-ability by means of the refinement of solidified structure of the alloy (par.[0085] of PG’686).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over PG’855 in view of Tomida et al (US-PG-pub 2008/0202639 A1, thereafter PG’639).
Regarding claims 10 and 12, the alloy #P in table 1 of PG’855 teaches all of the claimed alloy composition as recited in the instant claims (refer to the rejection for the instant claim 1 above). PG’855 teaches performing annealing, cooling (cl.10), hot-dip galvanizing forming galvanized layer or alloy layer (title, abstract, and par.[0006], [0196]-[0199] of PG’855), rolling (par.[0149] and [0168]-[0170] and examples of PG’855), and retention treatment at temperature 519oC (table 10 oC is 4.6oC/s, which is within the claimed anneling cooling rate as recited in the instant claims. PG’855 further specify plating and cooling conditions (GA: hot-dip galvanizing alloying) treatment for alloy #P (#72 in tables 10, 14 and 18 of PG’855), which is within the claimed plating cooling rate as recited in the instant claims. PG’855 does not specify tempering rolling and heat treatment as recited in the instant claims. PG’639 teaches a hot-dip coated steel sheet (Abstract, claims, and examples of PG’639) with all of the disclosed alloy elements (par.[0045]-[0075] of PG’639) overlap the claimed alloy composition ranges. MPEP 2144 05 I. PG’639 teaches applying temper rolling after plating to improve the roughness of the steel sheet and perform heat treatment at 500oC for 30 sec (par.[0162] of PG’639), which reads on the claimed tempering rolling and heat treatment conditions. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper temper rolling and heat treatment as demonstrated by PG’639 in the process of 
Regarding claims 11 and 13, PG’855 specify performing annealing and cooling condition for alloy #72 in table 10 with cooling rate from 812oC is 4.6oC/s, which is within the claimed anneling cooling rate as recited in the instant claims.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (US-PG-pub, 2014/0287263 A1, thereafter PG’263).
Regarding claims 10 and 12, the alloy #V in table 1 of PG’263 teaches all of the claimed alloy composition as recited in the instant claims as shown in the following table. PG’263 teaches performing annealing (par.[0017], [0024], [0028], table 7, and claims 6-7 of PG’263), hot-dip galvanizing forming galvanized layer or alloy layer (title, abstract, par.[0023]-[0025], and claims of PG’263), tempering rolling (par.[0161] and table 5-6 of PG’263), and retention treatment at temperature 400oC for 1 hour or more (par.[0135] and [0149]-[0150] of PG’263), which reads on all of the essential manufacturing process steps including annealing, galvanizing, galvannealing (cl.12), temper rolling, and tempering treatment as recited in the instant claims. More specifically, PG’263 specify performing annealing and cooling condition for alloy #86 in table 7 with cooling rate from 650oC is 5.4oC/s, which is within the claimed  oC/s, which is within the claimed plating cooling rate as recited in the instant claims. PG’263 does not provide tempering rolling rate for the alloy #86 of PG’263 as claimed in the instant claim, however, PG’263 provides examples to perform cooling-tempering-corrective rolling with reduction rate 0.45% (#10 in table 5 of PG’263), 1.10% (#15 in table 5 of PG’263), or 1.0% (#46 in table 6 of PG’263). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper amount of tempering rolling according to the examples #10, #15, and #46 for #86 of PG’263 in order to obtain the corrective reduction results since PG’263 teaches the same galvanized high-strength steel sheet throughout whole disclosing range. 

Element
From instant Claims 10 and 12 (in mass.%)
PG’263 #V in table I (in mass%)
within range
(in mass%)
C
0.03-0.70
0.239
0.239
Si
0.25-2.50
1.79
1.79
Mn
1.00-5.00
1.50
1.50
P
0.100 or less
0.0119
0.0119
S
0.010 or less
0.0048
0.0048
Al (sol.)
0.001-2.500
0.048
0.048
N
0.020 or less
0.0042
0.0042
Ti
0-0.300
Trace amount
Trace amount
Nb
0-0.300
Trace amount
Trace amount
V
0-0.300
0.115
0.115
Cr
0-2.000
Trace amount
Trace amount

0-2.000
Trace amount
Trace amount
B
0-0.0200
Trace amount
Trace amount
Cu
0-2.000
Trace amount
Trace amount
Ni
0-2.000
Trace amount
Trace amount
Ca
0-0.0100
Trace amount
Trace amount
Mg
0-0.0100
Trace amount
Trace amount
REM
0-0.1000
Trace amount
Trace amount
Bi
0-0.0500
Trace amount
Trace amount
Fe
Balance + impurities
Balance +impurities
Balance +impurities


Regarding claims 11 and 13, PG’263 specify performing annealing condition for alloy #86 in table 7 at a heating temperature 826oC, cooling the steel sheet from 750oC to 650oC at 1.4oC/sec, which is within the claimed cooling rate as recited in the instant claim.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-9 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-5 of copending application No. 16/312,214 (US 10,787,727 B2) in view of PG’855.  
Regarding instant claims 1-9, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-5 of copending application No. 16/312,214 (US 10,787,727 B2) teaches all of the similar alloy composition and microstructures for the same steel sheet as claimed in the instant claims. Regarding the coated layer on the steel sheet, PG’855 teaches a galvanized high-strength steel sheet (Title, claims, and abstract of PG’855). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply galvanized coating layer on the steel sheet as demonstrated by PG’855 on the steel sheet of claims 1-5 of copending application No. 16/312,214 (US 10,787,727 B2) in order to obtain a galvanized high-strength steel sheet (Title, claims, and abstract of PG’855). The alloy #P in table 1, 14, and 18 of PG’855 teaches the claimed alloy composition, microstructures, and properties including carbon amount in the retained austenite phase. Thus, no patentable distinction was found in the instant claims compared with the 

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-13 have been considered but they are moot in view of the new ground rejection as stated above. Regarding the Applicant’s argument which related to the amended features in the instant claims, the Examiner’s position has stated as above.
The Applicant argued that: regarding the rejection for the instant claims 10-13, PG’263 does not specify tempering rolling after plating.
In response, 
As pointed out in the rejection for the instant claims 10-13, Firstly, it is noted that there is no microstructure limitations in the instant claims 10-13, Secondly, although PG’263 does not provide tempering rolling rate for the alloy #86 of PG’263 as claimed in the instant claim, however, PG’263 provides examples to perform cooling-tempering-corrective rolling with reduction rate 0.45% (#10 in table 5 of PG’263), 1.10% (#15 in table 5 of PG’263), or 1.0% (#46 in table 6 of PG’263). The invention of PG’263 ought to be taken as a whole, and should not in any way be limited to the examples provided in the reference. It has been well settled in many court decisions that it would have been obvious to one having ordinary skill in the art to construct the process comprising said steps/parameter within the disclosed range. In the instant case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper amount of tempering rolling according to the examples #10, #15, and #46 for #86 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIE YANG/Primary Examiner, Art Unit 1734